        Case 1:20-cv-01315-GSA Document 4 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN REYNA,                                          1:20-cv-01315-GSA (PC)

12                      Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13          v.                                            (Document# 2)

14   DR. GUSTAVESON, et al.,                                            and
15                      Defendants.
                                                          ORDER DIRECTING PAYMENT
16                                                        OF INMATE FILING FEE BY KINGS
                                                          COUNTY SHERIFF
17

18

19

20          Plaintiff John Reyna, I.D. # H1008117, an inmate at the Kings County Jail, is proceeding

21   pro se with this civil rights action pursuant to 42 U.S.C. § 1983 and has requested leave to

22   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required

23   by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted. Plaintiff

24   is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1).

25   Plaintiff is obligated to make monthly payments in the amount of twenty percent of the preceding

26   month’s income credited to plaintiff’s trust account. The Kings County Sheriff is required to

27   send to the Clerk of the Court payments from plaintiff’s account each time the amount in the

28   account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                      1
           Case 1:20-cv-01315-GSA Document 4 Filed 09/17/20 Page 2 of 2

 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3   ///

 4                  1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 5                  2. The Kings County Sheriff or his/her designee shall collect payments from

 6            plaintiff’s jail trust account in an amount equal to twenty per cent (20%) of the

 7            preceding month’s income credited to the prisoner’s trust account and shall forward

 8            those payments to the Clerk of the Court each time the amount in the account

 9            exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

10            been collected and forwarded to the Clerk of the Court. The payments shall be

11            clearly identified by the name and number assigned to this action.

12                  3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13            plaintiff’s in forma pauperis application on the Kings County Sheriff, P.O. Box 1699,

14            Hanford, CA 93230.

15                  4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

16            Department, U.S. District Court, Eastern District of California, Sacramento Division.

17
     IT IS SO ORDERED.
18

19         Dated:        September 17, 2020                              /s/ Gary S. Austin
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                           2
